Case 2:18-cv-01906-JAD-CWH Document 8 Filed 11/16/18 Page 1 of 3




                                          ECF Nos. 4, 8
Case 2:18-cv-01906-JAD-CWH Document 8 Filed 11/16/18 Page 2 of 3
Case 2:18-cv-01906-JAD-CWH Document 8 Filed 11/16/18 Page 3 of 3




                                             ORDER

 Based  on the
     Based  onparties' stipulation
                the parties'        [ECF
                             stipulation   No. 8]
                                         [ECF  No.and
                                                    8] good causecause
                                                       and good    appearing, IT ISITHEREBY
                                                                       appearing,     IS HEREBY
ORDERED
 ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its its
             that THIS   ACTION     IS DISMISSED     without prejudice, each  side to bear   own
                                                                                           own      fees
                                                                                                 fees
and
 andcosts.
     costs. All
            Allpending
                 pendingmotions
                          motions[ECF
                                    [ECFNo.No.4]
                                               4]are
                                                  areDENIED
                                                      DENIEDas asmoot.
                                                                   moot. The
                                                                          TheClerk
                                                                               ClerkofofCourt
                                                                                         Courtisis
directed
 directedto
          toCLOSE
             CLOSETHISTHISCASE.
                              CASE.
                                                        _________________________________
                                                                       ________________________
                                                                                             _ _
                                                        U.S. District Judge
                                                                       udgge JJe
                                                                              Jennifer
                                                                               ennifer A.
                                                       _____________________________    A DoD
                                                                                            Dorsey
                                                                                               r
                                                        Dated: November
                                                        UNITED    STATES16,      2018
                                                                              DISTRICT      JUDGE
                                                        Dated: November 16, 2018.
